Title: To John Adams from Richard Rush, 4 January 1811
From: Rush, Richard
To: Adams, John



Sir.
Philadelphia Jany. 4th. 1811.

Encouraged by the very flattering permission you have given me, I am venturing to say to you in the form of a letter, (a liberty which I hope you will pardon,) that I have read the “review of the works of Fisher Ames.” And I must be allowed to say, that I have read it with the pleasure naturally belonging to the perusal of so able a performance. Although I carefully treasure up every thing that comes from the same pen, yet it had been my misfortune to miss this piece; which however I ought not now to regret, as it has turned out a double gratification to me to have obtained it through your condesending kindness, in transmitting it to my father on my account. Its genius and its spirit are well supported by its sound sense, its eloquence, and its erudition. It holds up to deserved reprobation doctrines, which, to my mind, at least; are alike weak and vicious; whilst those which it inculcates are founded upon the enlarged views of a patriot and statesman. The just censure, mixed with the poignant satire, which it inflicts upon a set of opinions, so hostile to every thing American, is combined with a masterly defence of the principles of our government and the character of our country. The Style is raised to the highest tone of elegance and vigour, uniting fancy and taste to a train of reasoning energetick and unanswerable. I have read it three times over, and could wish that it had a place in every house in the United States, and that its principles pervaded every American bosom. Although indeed a short work, from the rich mind of the author, yet I think that as well its matter as, its manner conspire to class it among the Standard productions of our country and our language. As a composition it cannot be read without pleasure, and it has done, and will do, good.
I cannot let go this opportunity without adding that, as one of the circle of my fathers fire-side, it is allowed to me to Share in seeing the letters which your valued correspondence occasionally brings to him. Brought up in sentiments of hereditary veneration for the source whence they come, to me they are rich repasts of instruction and delight. But I must say, that I prize the last more than any, since it is under the shield of it, that I have claimed the honour to address you in this way.
Permit me, sir, to offer my most respectful wishes for the continuance of your health, and that your illustrious life may long be spared to your country and your friends

Richard Rush.